Catalyst Paper Corporation 2nd Floor, 3600 Lysander Lane Richmond, British Columbia Canada V7B 1C3 Tel:604 247 Fax:604 247 News Release November 3, 2009 Catalyst posts improved results but market challenges persist Richmond, (BC) – Catalyst Paper (TSX:CTL) recorded net earnings of $13.2 million ($0.03 per common share) on sales of $263.4 million for the third quarter of 2009 compared to a net loss of $1.9 million ($0.01 per common share) on sales of $291.5 million in the second quarter. Net earnings reflect a $33 million after-tax gain on translation of long-term U.S. dollar denominated debt, comparable to the gain in the second quarter. Before this specific item, Catalyst posted a net loss in the third quarter of $19.8 million ($0.05 per common share), compared to a net loss before specific items of $25.6 million in the second quarter ($0.06 per common share).Catalyst’s third quarter operating loss of $13.0 million compared favorably to $29.7 million ($17.4 million before restructuring) in the preceding quarter.However, sales revenues continue to be eroded by the stronger Canadian dollar and weak paper markets. Earnings before interest, taxes, depreciation and amortization (EBITDA) for the third quarter were $22.9 million, up significantly from $6.1 million in the second quarter, due primarily to the absence of restructuring costs. Free cash flow was $6.3 million in the third quarter, compared to negative free cash flow of $6.4 million in the preceding quarter. Overall liquidity increased by $16.7 million during the quarter. “With the exception of pulp, the best that can be said about third quarter markets is that demand decline has slowed down,” said President and CEO Richard Garneau. “Looking to the fourth quarter and into 2010, we expect results to come under heavy pressure due to the continued weak markets, uncertainty in pricing recovery, and the negative impact of an escalating Canadian dollar.” To align production with customer orders, curtailments continued at the previous quarter’s level, and represented 42 per cent of total capacity. All three paper machines at Elk Falls remained indefinitely idled and the Snowflake recycled paper mill continued to take periodic curtailment.NBSK production at Crofton remained down through the third quarter, although market improvement enabled the re-start of one pulp line on October 5, 2009. Fibre constraints prevented restart of the second line. Market conditions generally remained weak across all paper grades, due to the slowdown in retail advertising and declining demand for newsprint. Paper prices were down from the previous quarter across all segments. Pulp prices improved, as inventory levels tightened and Chinese demand strengthened. Further reductions were achieved in operating and fixed costs, and average delivered cash costs per tonne were reduced for speciality printing papers and newsprint.
